This opinion is subject to administrative correction before final disposition.




                               Before
                 HOLIFIELD, STEWART, and HACKEL
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      David GORDON, Jr.
        Hull Technician Fireman Apprentice (E-2), U.S. Navy
                             Appellant

                             No. 202200006

                        _________________________

                          Decided: 18 March 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                            Military Judges:
                     Donald R. Ostrom (arraignment)
                         Matthew C. Cox (trial)

 Sentence adjudged 22 September 2021 by a special court-martial con-
 vened at Naval Station Norfolk, Virginia, consisting of a military judge
 sitting alone. Sentence in the Entry of Judgment: reduction to E-1, con-
 finement for 150 days, forfeiture of $1,100.00 pay per month for 5
 months, and a bad-conduct discharge.

                           For Appellant:
                 Commander Kyle C. Kneese, JAGC, USN
                 United States v. Gordon, NMCCA No. 202200006
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2